Citation Nr: 1212073	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-11 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbosacral strain with degenerative changes, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for hallux valgus, left great toe, post-operative bunionectomy with osteotomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from May 1979 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned at a January 2012 Video Conference hearing.  The hearing transcript is of record.  

The Board notes that during his January 2012 hearing, the Veteran testified that he had experienced feelings of depression as a result of not being able to adequately care for himself, due to his service-connected disabilities, including his low back and left foot disabilities.  See January 2012 hearing transcript.  The issue of entitlement to service connection for depression, secondary to service-connected disabilities has been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


CONTINUED ON NEXT PAGE

REMAND

The most recent VA examinations in connection with the Veteran's service-connected chronic lumbosacral strain with degenerative changes and hallux valgus of the left great toe were conducted, over six years ago, in August 2005.  During his January 2010 Video Conference hearing, the Veteran reported that his disabilities have increased in severity since that time.  

Specifically, with regard to his chronic lumbosacral strain, he reported that he experiences daily flare-ups of low back pain that radiates down his legs into his heels, and makes it difficult for him to dress himself, bathe, and complete activities of daily living.  He also claimed that his low back pain interrupts his sleep.  The Veteran also reported that he experiences muscles spasms, as well as incapacitating episodes approximately four times a year, due to his low back pain.  He also reported that he wore a back brace and used a cane to help alleviate the pain associated with his low back disability.  See January 2010 hearing transcript.

With regard to his hallux valgus of the left great toe, he reported that he experiences pain and numbness in the left toe since his surgery, as well as limitation of motion, in that he could only bend the toe less than an inch.  He also reported that he noticed a deformity of the toe, and that he had a painful scar on the left foot associated with his toe surgery.

The Veteran also reported that his disabilities make it difficult for him to perform certain duties required for his job in the labor industry, which requires extensive lifting and walking.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his chronic lumbosacral strain and hallux valgus of the left great toe.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board also notes that during his January 2012 hearing, the Veteran indicated that he had an appointment scheduled for later that month at the VA Medical Center in Alexandria, Louisiana with his primary care physician.  There are no clinical records of this treatment currently associated with the claims file.  The Board notes further that the claims file does not contain any treatment records dated after April 2009.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).


CONTINUED ON NEXT PAGE

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding medical records from the VA Medical Center in Alexandria, Louisiana, dated from April 2009 to the present, including any records of an appointment with the Veteran's primary care physician in January 2012.

2.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis.  
The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

3.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected left foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.
Any indicated studies, including X-ray studies should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected left foot disability, including any associated scars, and report examination findings to allow for application of Diagnostic Codes 5280 and 5284.  

4.  The examiner should also provide an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


